Citation Nr: 0112941	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Evaluation of right knee anterior cruciate ligament 
repair residuals, evaluated as 10 percent disabling from 
April 23, 1995.

2.  Evaluation of right knee arthritis, evaluated as 10 
percent disabling from April 23, 1995.

3.  Evaluation of left knee anterior cruciate ligament repair 
residuals, evaluated as 10 percent disabling from April 23, 
1995.

4.  Evaluation of left knee arthritis, evaluated as 10 
percent disabling from 
April 23, 1995.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1995 decision of the Washington, 
D.C. Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right and 
left knee surgery residuals.  The right and left knee 
disabilities were each rated as non-compensably disabling, 
effective from April 23, 1995.  Subsequently, by an October 
1995 decision, the RO re-characterized the veteran's service-
connected knee disabilities as ligament repairs with 
arthritis and assigned 10 percent evaluations, effective from 
April 23, 1995.  Thereafter, by a September 1998 decision, 
the RO assigned 10 percent evaluations for right and left 
knee arthritis and separate 10 percent evaluations for 
anterior cruciate ligament repairs.  These evaluations were 
made effective from April 23, 1995.  In March 2000, the Board 
remanded the veteran's appeal for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran experiences no more than slight instability 
in each knee.

2.  Arthritis of each knee is manifested by limitation of 
extension and flexion with pain.


CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for service-
connected residuals of anterior cruciate ligament repair of 
the right knee or left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, (Diagnostic 
Code 5257) (2000).

2.  An evaluation greater than 10 percent for service-
connected arthritis of the right knee or left knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  
§§ 4.40, 4.45, 4.59, 4.7, 4.71a (Diagnostic Codes 5003, 5010, 
5260, 5261) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his service-connected knee problems 
have become worse over time, with increased pain and 
instability, and thereby warrant the assignment of higher 
evaluations.

I. Factual Background

When first seen by VA in September 1995, the veteran reported 
that he first injured his left knee while training on an 
obstacle course in August 1989.  In May 1993, he had knee 
surgery (i.e., lateral meniscus debridement with anterior 
cruciate ligament repair).  Postoperatively, he complained of 
pain and swelling, which pain increased with activity.  As to 
the right knee, he reported that he twisted it in 
approximately 1987.  In January 1994, he had right knee 
surgery (i.e., lateral meniscus debridement with anterior 
cruciate ligament repair).  Postoperatively, he continued to 
have pain and swelling.  The veteran reported that he took 
one 800-milligram (mg.) Motrin tablet a day for his knee 
pain. 

On examination, the veteran reported that both knees were 
stiff because of the rain.  Next, the examiner noted that the 
veteran had a normal gait without support and could sit and 
stand without difficulty.  There was no tenderness to 
palpation, swelling, or deformity of either knee.  There was 
no instability in either knee.  Range of motion studies of 
the knees disclosed "extension to just about" 0 degrees and 
flexion to 100 degrees.  Nonetheless, it was opined that 
"[t]here is no abnormal limitation on motion or pain on 
motion noted."  X-rays revealed status-post bilateral 
cruciate repair associated with mild bilateral degenerative 
osteoarthritis.  The diagnoses were status-post bilateral 
knee injuries, status-post bilateral knee meniscus surgery 
and anterior cruciate ligament repair, and persistent 
bilateral knee pain and swelling.

Private treatment records from Dr. J. Richard Lilly, dated 
from June 1996 to July 1997, reflect the veteran's history, 
including earlier knee surgeries.  Additionally, a July 1997 
treatment record shows the veteran's complaints and/or 
treatment for knee pain diagnosed as degenerative joint 
disease.

At an April 1997 VA examination, the veteran once again 
reported his history of in-service knee injuries and 
subsequent surgeries.  As to the right knee, the veteran 
complained of occasional pain and swelling, as well as 
locking.  The veteran also reported that he wore a knee brace 
when participating in any increased physical activity.  He 
reported that his right knee was "just a little stiff" the 
day of the examination.  As to the left knee, he also 
complained of occasional pain and swelling, as well as 
instability.  The veteran reported that he had some left knee 
"soreness and stiffness" the day of the examination.

On examination, he had a somewhat broad-based and slow gait, 
but no obvious limp.  There was tenderness to palpation over 
both patellar tendons.  However, there was no swelling, 
deformity, or instability.  Knee range of motion studies 
disclosed extension to 10 degrees and "less than" 0 
degrees, and flexion to 102 degrees and 110 degrees, 
respectively.  X-rays revealed status-post bilateral cruciate 
repair.  The diagnoses were residual bilateral knee pain and 
swelling, status-post bilateral reconstruction, and 
degenerative arthritis of both knees.

At a September 2000 VA examination, the veteran continued to 
complain of bilateral knee pain, more on the right than on 
the left.  He reported periodic giving way associated with 
the pain.  Current medication consisted of over-the-counter 
medications (i.e., Aleve and Tylenol).  History included a 
left knee anterior cruciate ligament reconstruction in May 
1993 and a right knee anterior cruciate ligament 
reconstruction in January 1994.

On examination, range of motion was 0 to 100 degrees on the 
right and 0 to 130 degrees on the left.  It was noted that 
the veteran had pain on the extreme of flexion bilaterally.  
As to knee stability, it was observed that both joints were 
stable.  It was noted that there was mild thigh muscle 
atrophy and mild patellar tendon tenderness, bilaterally.  
The postoperative scars were described as longitudinal, well-
healed surgical scars about the anterior knee joints.  X-rays 
of the right knee revealed osteophyte formation about the 
lateral femoral condyle.  X-rays of the left knee revealed 
osteophyte formation about the medial tibial plateau and 
lateral femoral condyle, as well as degenerative changes.  
Moreover, both knees had retained fixation devices normally 
associated with the anterior cruciate ligament 
reconstructions.  The diagnoses were bilateral traumatic 
arthritis status-post anterior cruciate ligament 
reconstructions.

As to knee instability, it was opined that "[t]he giving away 
with pain is associated with the pain and resultant reflex 
weakness of the joints . . ." and "[h]is functional ability 
primarily is related to his pain and episodic giving way of 
his joints . . . "  Nevertheless, it was also opined that 
there was no instability in either knee.  There were no 
abnormal movements, and there was no subluxation or lateral 
instability of either knee.  As to knee pain and weakness, it 
was first opined that

[t]he [veteran] may experience, from this 
condition, pain on increased use of 
either knee.  The amount of pain however 
cannot be quantified.  It is felt that 
his pain is primarily due to the 
arthritic changes in the joints.  There 
is no evidence of incoordination . . .

It was subsequently opined that

[t]he [veteran] has pain on examination 
of his knees, but it is not felt that the 
motion is limited by the pain.  The pain 
occurs in the extreme of flexion.  He 
does have some limitation on the right, 
but this is more likely than not 
associated with the arthritic condition 
of that joint 
. . .  No incoordination as well was 
uncovered.  He may experience 
fatigability related to reflex weakness 
associated with his pain.  There was no 
history of any swelling of either joint.

II.  Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id. 

Historically, service connection was granted for right and 
left knee surgery residuals.  The right and left knee 
disabilities were each rated as non-compensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability).  Subsequently, by an 
October 1995 decision, the RO re-characterized the veteran's 
service-connected knee disabilities as ligament repairs with 
arthritis and assigned 10 percent evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (traumatic arthritis).  Most 
recently, the RO assigned 10 percent evaluations for right 
and left knee arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis) and separate 10 percent 
evaluations for anterior cruciate ligament repairs under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension).  See RO decision entered in September 1998. 

The Board notes that it is not clear why the RO assigned 
separate ratings under Diagnostic Codes that each contemplate 
pain and limitation of motion, and thereby violate the rule 
against pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5010, 5261 (2000); Splane v. West, 216 F.3d 1058, 1068-
69 (Fed. Cir. 2000) (a statute must be construed, if at all 
possible, to give effect and meaning to all its terms and to 
avoid rendering any portions meaningless or superfluous.).  
However, it would seem clear that rules of statutory 
construction require that VA not act contrary to its own 
rules and regulation.  Moreover, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Therefore, 
given the above rating history, given that VA General Counsel 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, and given that the veteran may not be 
compensated twice for pain and limitation of motion, the 
Board finds that the "more appropriate" rating criteria for 
evaluating his service connected knee disabilities are found 
under Diagnostic Code 5257 for anterior cruciate ligament 
repair residuals and Diagnostic Codes 5010 - 5260/5261 for 
arthritis.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); VAOPGCPREC 23-97 (July 1, 1997).

Accordingly, the veteran will be entitled to higher 
evaluations if his service-connected knee disabilities result 
in moderate recurrent subluxation or lateral instability (20 
percent) or severe recurrent subluxation or lateral 
instability (30 percent) (Diagnostic Code 5257); flexion of 
the knee being limited to 30 degrees (20 percent) or flexion 
of the knee being limited to 15 degrees (30 percent) 
(Diagnostic Code 5260); or extension of the knee being 
limited to 15 degrees (20 percent), extension of the knee 
being limited to 20 degrees (30 percent), extension of the 
knee being limited to 30 degrees (40 percent), or extension 
of the knee being limited to 45 degrees (50 percent) 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that 
evaluations greater than the 10 percent ratings already 
assigned by the RO are not warranted for knee arthritis under 
Diagnostic Code 5010.  These disabilities are not of such 
severity as to warrant higher evaluations under either 
Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  The record on appeal contains x-ray 
evidence of arthritis in the veteran's knees.  See VA 
examination x-rays dated in September 1995, April 1997, and 
August 2000.  Additionally, range of motion at the most 
recent examinations were "extension to just about" 0 
degrees and flexion to 100 degrees; extension to 10 degrees 
and "less than" 0 degrees, and flexion to 102 degrees and 
110 degrees, respectively; and 0 to 100 degrees on the right 
and 0 to 130 degrees on the left.  See VA examinations dated 
in September 1995, April 1997, and September 2000.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2000).)  Therefore, the Board 
finds that the knee arthritis does not cause sufficiently 
reduced flexion or extension (flexion limited to 30 degrees 
or extension limited to 15 degrees) to warrant 20 percent 
evaluations under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  Nevertheless, the degree of limitation of motion 
he experiences in these major joints warrants the assignment 
of 10 percent ratings under Diagnostic Code 5003.  38 C.F.R. 
§ 4.45(f) (2000).

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 10 
percent evaluations.  While the September 1995 VA examiner 
opined that the veteran had persistent bilateral knee pain 
and swelling, he also opined that there was no abnormal 
limitation of motion or pain on motion noted.  Nor was there 
swelling or deformity, and range of motion was 0 to 100 
degrees.  Likewise, the April 1997 VA examiner reported that, 
while the veteran had a slow gait and tenderness to palpation 
over the patellae tendons, there was no swelling or 
deformity, and range of motion was extension to 10 degrees 
and "less than" 0 degrees, and flexion to 102 degrees and 
110 degrees, respectively.  Similarly, the September 2000 VA 
examiner reported that, while the veteran had mild thigh 
muscle atrophy, as well as mild tenderness to palpation over 
the patellae tendons, range of motion was 0 to 100 degrees on 
the right and 0 to 130 degrees on the left.  Moreover, while 
the September 2000 VA examiner reported that "[t]he [veteran] 
may experience, from this condition, pain on increased use of 
either knee . . . [and] . . . may experience fatigability 
related to reflex weakness associated with his pain . . . , " 
it was also opined that "[t]here is no evidence of 
incoordination . . . [and] . . . it is not felt that the 
motion is limited by the pain."  

Even if the Board conceded that the veteran's flare-ups 
resulted in disability that equated with additional 
limitation of motion of several degrees, he would have to 
have what amounted to an additional 50 percent loss of motion 
or greater to warrant higher evaluations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261.  Under Diagnostic 
Code 5260, flexion would have to be limited to at least 30 
degrees for the veteran to be entitled to a 20 percent rating 
for the loss of motion.  Similarly, under Diagnostic 
Code 5261, extension would have to be reduced to 15 degrees 
for the veteran to be entitled to a higher evaluation.  Id.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
more closely resembles the criteria for a 10 percent rating 
than it does a 20 percent rating under Diagnostic Code 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  
Accordingly, the veteran is not entitled to higher 
evaluations under either Diagnostic Code 5260 or 5261, even 
when taking into account his functional losses due to such 
problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.  Consequently, 
higher evaluations for arthritis are not warranted.  
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010) (2000).  This 
is true throughout the period of time during which his claims 
have been pending.  Fenderson, supra.

Next, the Board finds that evaluations greater than the 10 
percent rating already assigned by the RO for anterior 
cruciate ligament repair residuals, ratable as instability 
under Diagnostic Code 5257, are not warranted.  Specifically, 
the Board notes that, while the veteran complained of 
bilateral knee instability and/or locking, the September 1995 
and April 1997 VA examiners reported that there was no 
instability in either knee.  Moreover, while the September 
2000 VA examiner reported that "[t]he giving away with pain 
is associated with the pain and resultant 

reflex weakness of the joints" and "[h]is functional ability 
primarily is related to his pain and episodic giving way of 
his joints," it was also opined that the knee joints were 
stable, that there was no instability appreciated in either 
knee, that there were no abnormal movements, and that there 
was no subluxation or lateral instability of either knee.  
Therefore, the Board finds that the anterior cruciate 
ligament repair residuals do not cause instability or 
subluxation of such a degree to warrant a 20 percent 
evaluation under Diagnostic Code 5257 for either knee.  
38 C.F.R. § 4.71a.  This is true throughout the period of 
time during which his claims have been pending.  Fenderson, 
supra.

It might be argued that the Board's analysis should include 
consideration of whether separate ratings are warranted for 
removal of cartilage with postoperative symptoms or 
impairment of the tibia and fibula.  On this point, the Board 
notes that the currently assigned 10 percent for loss of 
motion due to arthritis contemplates various symptoms, 
including pain and limitation of motion.  DeLuca, supra.  
Moreover, the 10 percent currently assigned for knee 
instability contemplates symptoms of instability such as 
occur with loose motion.  Therefore, assigning separate 
ratings under Diagnostic Code 5258, 5259, or 5262 would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2000).

In addition, because the record on appeal shows that the 
veteran's service-connected knee disabilities include 
postoperative scarring, the Board will consider whether the 
veteran is entitled to separate compensable ratings for this 
scarring under either Diagnostic Code 7803, 7804, or 7805.  
38 C.F.R. § 4.118 (2000).  In this regard it should be noted 
that the September 2000 VA examiner characterized the 
postoperative scars as a longitudinal, well-healed surgical 
scars about the anterior knee joints.  Additionally, there is 
no evidence in the record to suggest that the scarring is 
symptomatic in any way.  Therefore, separate evaluations are 
not warranted under Diagnostic Code 7803, 7804, or 7805.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 

2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the rating decision, 
statement of the case, and supplemental statements of the 
case furnished the veteran, the RO has notified him of the 
information and evidence necessary to substantiate his 
claims.  There is no indication that additional evidence 
exists and can be obtained on the issues here in question, 
and he has been afforded multiple examinations in connection 
with the current appeal.  In light of the applicable rating 
criteria and the evidence already obtained by the RO, 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).  


ORDER

An evaluation greater than 10 percent for right knee anterior 
cruciate ligament repair residuals is denied.

An evaluation greater than 10 percent for right knee 
arthritis is denied.

An evaluation greater than 10 percent for left knee anterior 
cruciate ligament repair residuals is denied.

An evaluation greater than 10 percent for left knee arthritis 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

